Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 17, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00741-CV



IN RE DOUGLAS SMITH CUSTOM HOMES, LLC, DOUGLAS EUGENE
            SMITH, AND AKEEYA NEAL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-00177

                        MEMORANDUM OPINION

      On November 2, 2020, relators Douglas Smith Custom Homes, LLC,
Douglas Eugene Smith, and Akeeya Neal filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Cory Don Sepolio,
presiding judge of the 269th District Court of Harris County, to vacate his order
granting the motion of the real party-interest, Ling Wu Ltd. Co., to lift the
abatement, signed on October 2, 2020.

      Relators have also filed a motion for temporary relief, asking our court to
stay all proceedings in the trial court pending our decision on the petition. See Tex.
R. App. Proc. 52.10.

      As the parties seeking relief, relators have the burden of providing this court
with a sufficient record to establish their right to mandamus relief. See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P.
52.7(a)(1) (relator must file with petition “a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding”).

      The mandamus record is incomplete because it does not include the five
evidentiary exhibits that were attached to relators’ motion to lift abatement, as
required by Rule 52.7(a)(1).

      “To establish that the trial court abused its discretion, it is generally
incumbent on relator to provide our court with a record of all material pleadings
and evidence that were considered by the trial court when it ruled.” In re Fields,
No. 14-17-00640-CV, 2017 WL 3495396, at *1 (Tex. App.—Houston [14th Dist.]
Aug. 15, 2017, orig. proceeding) (per curiam) (mem. op.). Our court has repeatedly
denied mandamus relief when the record is incomplete. See e.g., In re Le, 335
S.W.3d 808, 813–14 (Tex. App.–Houston [14th Dist.] 2011, orig. proceeding)
(holding this court would not find an abuse of discretion on an incomplete record);
In re Haynes, No. 14-14-00668-CV, 2014 WL 4202651, at *1 (Tex. App.—

                                          2
Houston [14th Dist.] Aug. 26, 2014, orig. proceeding) (per curiam) (mem. op.)
(without an understanding of what information was before the trial court, this court
does not have a basis on which to conclude that the trial court abused its
discretion.); In re Approximately $61,083.00, No. 14–13–01059–CV, 2014 WL
866040, at *2 (Tex. App.—Houston [14th Dist.] Mar. 4, 2014, no pet.) (per
curiam) (mem. op.) (“Without a complete picture of what facts were before the
trial court and how the court applied the law to those facts in reaching its decision,
this Court does not have a basis on which to conclude that the trial court abused its
discretion”).

      Because relators have not provided this court with a complete record as
required by Rule 52.7, we deny their petition for writ of mandamus and motion for
temporary relief.



                                       PER CURIAM



Panel consists of Justices Christopher, Wise, and Hassan.




                                          3